,40. lo-m-oo9a<i-££
                                             nd.       id-m-ooaao-                             CR         .    ©^f^
PD-0579&0580-15
           IN THE CDURT                                       OF CRIMINAL APPEALS fWm&f^'^Q^tpggg
                                                                                                                   I»SD§1
                                                          AUSTIN, TEXAS              MAY 132015

   l>rnck Edward #d63
                                                                           FRDM    APPEAL           No
                                                                §
    Us                                           !              §         tibial court No. £U>?fh3 Qrvi^lobl^
    THE STATE DF TEXAS                                          §     jjQfllWr                      COUNTY

                               FIRST    MOTION         FDR      EXTENTIDN          DF     TIME       TD       FILE

                                     PETITION           FOR     DISCRETIONARY                  REVIEW




               To the          Honorable Judge of,said court of criminal appeals:

                      Comes now, LjAJTf tC-JL Co^af?                               , petitioner, and files this
    rr, o •(- ^ o o   -Fo V    OV + OO+^OO    O "F    O ^ O O + >/   f Ofll   rl O W<=    TO    U h 1 rh      +Q   file    3   "fit ItlOn


    for discretionary review. In support of this                                                    motion,          petitioner




                              14 2015
                                                                      i

                 Abel Acosta, Cierk
            The petition uas convicted in the
                                                                                  on<?
                                                                                  p£ IQ
                                                                                                     .         . '—T~ *
                                                                                               th District court of

   1/Qdl\ldfcr                   county, Texas of the offence of Afl^f&Uq fc£-(3
           ftobbe^                      in   case         No.        lb-H~00£2D~ CR styled state                           of Texas

    Us C^drndg. &VoA<<l (2o4£> - The petitioner appeal to the court of appeals
    \er|4H                    district. The case was f\-Qv\rm^d                                     onPpOl ^              day of 20 lQ

                                                                      II


         --T^8 BEesent deadline for filing the petition for Discretionary

    review is Mfto\ U                   day of 20 \&)                      The petitioner has not requested
    any extention prior to                           this request.
                                       Ill


   Petitioner request for an extention is based upon the following

fact:    Petitioner was      not notified of the decision of the               court of

appeals in his case until \\pj\[ \^>         daY of 2DJ^_. Petitioner attorney
on appeal.has informed petitioner that He/She will not represent

him on the     petition for    Siicrgtionary review.          Petitioner has       been

trying   to   odtain legal    counsel for this matter.




   Wherefore,     petitioner prays this court grant this motion and

extend the deadline for filing the petition for Discretionary re-
                     lD-iq-ooai4-c£
view in case No^. 10-IM- QO&Q- CR , to~SuU jQ day of 20_[S__.


                                                IgAJUuck; iKmjJ
                                             signature

                                             "Dcunck Qo*^
                                             print    name
                                             petitioner       pro    se
                                             T.D.C.D. # I4ffi)(c&(g
                                             Texas Department of crimial justice
                                             Bill    Clements       Unit
                                             9601    spur    591
                                             Amarillo       Texas     79107-9606




                          Certificate': of    service



   I certify that a true, and^correct copy of the aboyeand foregoing

first motion for extention of time to file petition for Discretionary
review has been forearded by U.S mail, postage prepaid,                      first class

to the state prosecutor,        P.o Box ±2 ff/i 6- Austin Texas,          78711.

On this day Mqi\ l^>         day of 20 \^)
                                    Inmate   Declaration




I bWflC^ KO"3t> , T.D.C.J. # !43*&lg5U>                              being presently
incarcerated        in   the   Bill   Clements   Unit    of   the    Texas   Department

of Criminal        Justice     in   poter,   county,    Texas,      verify   and declare

under penalty of perjury that the                above and foregoing statements

are   true   and    correct.




       Executed this day MflU (^              day of 20 VD




                                                                    signature

                                                                    Oaf ridel fc^>
                                                                 printed name
                                                                 petitioner pro     se
                                                                 T.D.C.J. # H frfoSio